DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 26-30 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,028,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of 11,028,596 anticipates the instantly claimed invention.
Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,028,596 in view of Baker, US 8,991,121 as set forth in the prior art rejection below.


Claim Objections
Claim 23 is objected to because of the following informalities:  the claim recites, “comprising a lateral screw hole structure behind the facia, the allow structure”.  It appears “the” should be “to”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites, “wherein the joining lip comprises a plurality of one of lip protrusions and lip recesses”. It is unclear if the claim requires one of each of a lip protrusion and lip recess, or if it requires either a plurality of lip protrusions or a plurality of lip recesses, or some different combination entirely.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 26-28, 30-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patter, GB 1,533,567.
Regarding claims 21 and 30:
Patter discloses a plank (1) for an extruded plank facade system comprising a plurality of such planks as cladding suitable for a vertical walling structure, the plank being of the type comprising a fascia (4), a joining lip (2), and an attachment hook structure (6), 
wherein the joining lip (2) is recessed behind the fascia and extends along a side of the fascia to be at least partially overlapped by an adjacent fascia of another plank (refer to Fig. 3) to be provided and to define at least part of a joint groove between the fascia and the adjacent fascia, 
wherein the attachment hook structure (6) extends back behind the fascia to allow the plank to engage, via the attachment hook structure, a retainer (10 and 7 create a retention cavity) fixed to the walling structure, 
wherein the plank further comprises a rail (5) to at least partially conceal the attachment hook structure, and 
wherein the rail extends back from the fascia beyond the attachment hook structure, whereby, when the plank is attached to the walling structure by way of the attachment hook (6) structure on the retainer, the rail abuts the walling structure (at 2, refer to Fig. 3), thereby limiting a tilt of the plank about the attachment hook structure,
wherein the fascia comprises an outer flat that faces away from the walling structure, and wherein the fascia comprises on the outer one or more fascia grooves extending parallel to the joining lip.

    PNG
    media_image1.png
    129
    576
    media_image1.png
    Greyscale

Regarding claim 22:
Patter discloses wherein the attachment hook structure has a contact level with the walling structure wherein it attached to the retainer, wherein the rail has a contact level with the walling structure where it contacts the walling structure, and wherein the contact levels of the attachment hook structure and the rail are spaced apart less than the width of the joining lip (refer to Fig. 3).
Regarding claims 26-28:
Patter discloses wherein the joining lip (2) comprises a plurality of one of lip protrusions and recesses constituting alignment features for the retainer (10);
 wherein the lip protrusions are provided by ridges and recess by grooves;
wherein the alignment features constituted by the lip protrusions and lip recesses are unequally spaced apart with respect to the distance from the fascia (the protrusion extends further than the recess).

    PNG
    media_image2.png
    146
    678
    media_image2.png
    Greyscale

Regarding claims 31-32:
Patter discloses wherein the lip depth and the fascia groove have practically corresponding depths, wherein the fascia groove divides the fascia into fascia strips of practically equal width.
Regarding claims 33-39:
Patter discloses a plank arrangement for an extruded plank facade system further comprising said retainer (10), wherein the retainer comprises an attachment mechanism (a nail) allowing the retainer to be fixed to a walling structure, a retaining lip for engagement with the attachment hook structure, and a spacing element defining a distance between the walling structure and the retaining lip when the plank is installed on the walling structure,
wherein the retainer comprises at least one of a retainer protrusion and a retainer recess for alignment with one of a corresponding lip recess and lip protrusion, respectively, on the joining lip of the plank,  
wherein the attachment mechanism comprises a bolt (a nail is a type of bolt) comprising a bolt head arrangement providing the spacing element and the retaining lip,  
wherein the bolt head arrangement comprises a flange extending around at least part of the circumference of the bolt head to provide the retaining lip,  
wherein the spacing element of the bolt head arrangement is provided by a portion of a shaft of the bolt (the thickness of the retainer),  
wherein the retainer is dimensioned to be smaller than the space between the attachment hook structure and the rail, thereby avoiding interference of the retainer with the rail's abutment with an underlying walling structure when the attachment hook structure is held on the retaining lip.
Regarding claim 40:
Patter discloses a walling structure comprising one or more of the planks of claim 21 (refer to Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Patter, GB 1,533,567 in view of Baker, US 8,991,121.
Regarding claims 23 and 24:
Patter does not expressly disclose a lateral screw hole structure.
Baker discloses a joint system having lateral screw hole structures (258, 274, 272) behind a member (208, 210, refer to Fig. 3A), to allow another structure to be mounted to the lateral end of the member, wherein the lateral screw holes structure is spaced from the front of the member, wherein the lateral screw hole structure is provided by a double-lip structure.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide double-lip lateral screw hole structures as suggested by Baker behind the facia planks of Patter in order to provide a screw spline to attach adjacent planks. 

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29 and 39 would be allowable if a Terminal Disclaimed is timely filed to overcome the Double Patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Patter discloses the plank structure combination of parent claim 21 and Patter in view of Baker reasonably suggests lateral screw hole structures. However, the structure of Patter fails to disclose a latter screw hole structure behind the fascia specifically located on the hook structure (claim 25); a retainer-engaging face that is inclined relative to the plank plane (claim 29) or a retaining lip comprising an inclined plank-engaging face (claim 39).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633